DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and all of their dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1 and 9, the claims recite “…in response to determining that the scene content complexity of the first fragment is more than the predetermined threshold while the network condition is maintained.” No where does the specification support “while the network condition is maintained”. In an Interview conducted on 11/16/2021, the appointed attorney was not able to point to any parts in the specification that Examiner Peterson would recognize as actually support for the new matter limitation above. 

Response to Amendments/Arguments
Applicant: 
In other words, the electronic device can determine a level of a bit-rate of the fragment of the video to download according to the scene content complexity under the same network condition. Thus, if the scene content complexity is high, the electronic device can improve quality of experience by downloading high quality video; and, if the scene content complexity is low, the electronic device can reduce data consumption by downloading low quality video. 
In contrast, Forman discloses adjusting a bit-rate of encoding fragments according to an available bandwidth of a client device. For example, if the client device's available bandwidth decreases, a media server can encode the next fragment at a bitrate lower than the previous fragment; and if the client device's available bandwidth has increased, the media server can encode the next fragment at a higher bitrate than the previously delivered fragment. Further, Forman increases bandwidth allocation at higher complexity. 
However, Forman fails to disclose downloading the fragment encoded with a higher bit-rate if the scene content complexity is higher, and downloading the fragment encoded with a lower bit-rate if the scene content complexity is lower while the network condition is maintained. This failure is due to Forman determining the level of bit-rate according to the client device's available bandwidth and adjusting the allocation of bandwidth according to scene complexity. 
Virdi does not disclose related contents, and fails to cure the defects of Forman, at least because Forman and Virdi cannot determine a level of a bit-rate of a fragment of a video to download according to the scene content complexity under the same network condition. 
Forman and Virdi, taken alone or in combination with Gino and the other cited references, fail to disclose or fairly suggest … in response to determining that the scene content complexity of the first fragment is more than the predetermined threshold while the network condition is maintained, as recited in amended Claim 1.
Examiner: 
The conditions of the amended independent claims are new matter (“determining to download a second fragment of the video at the same bit-rate as the first fragment, in response to determining that the scene content complexity of the first fragment is less than the predetermined threshold, and determining to download the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERRIKA PETERSON/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426